Notice of Allowance
Claims 1-21 are allowed.
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Nakanishi (Figs. 9-11), US 2010/0110112, teaches a computer-implemented method for displaying an image, the method comprising:
-determining a first vertical scan position associated with a plurality of screen pixels included in a display screen (e.g., Scan of the first row consisting of display areas 1a’ to 1f’; par. 0128), wherein the first vertical scan position indicates a first sequence of screen pixels being updated (e.g., Pixels in display areas 1a’ to 1f’); 
-identifying a first sequence of light sources included in the display screen that is capable of being updated via a single transaction issued as a burst operation and is responsible for illuminating the first sequence of screen pixels (e.g., After the pixels in display areas 1a’ to 1f’ are scanned, the light emission of the display areas in all rows are updated simultaneously, including the LEDs in row 1, which is considered a “first sequence of light sources.”  This light emission update is considered a “single transaction issued as a burst operation”; par. 0128); and 
-performing one or more operations associated with the single transaction issued single burst operation to update each light source included in the first sequence of light sources (e.g., LEDs in row 1 of light emitting section 21 is in parallel with pixels in row 1 of liquid crystal panel 10, as shown in Fig. 10), wherein the first sequence of light sources illuminates the first sequence of screen pixels to display at least a first (e.g., LEDS in row 1 of light emitting section 21 illuminate the pixels of row 1 of liquid crystal panel 10).

Hempson, US 2012/0154462, further teaches a program that provides instructions for updating a group of pixels and a corresponding backlight region (e.g., Instructions stored in memory can execute specific tasks of Hempson; par. 0039.  Data to be written into the pixels is synchronized with corresponding backlight region, which is considered a “first sequence of light sources”; par. 0043).  

However, neither Nakahishi, Hempson, nor the remaining prior art, either alone or in combination, teaches determining a second set of instructions associated with both the first vertical scan position and a second sequence of light sources that is responsible
for illuminating at least a second portion of the first sequence of screen
pixels; and
performing one or more operations associated with a second single transaction
issued as a second single burst operation based on the second set of
instructions to update each light source included in the second sequence
of light sources.

Claims 2-10 are allowed because they depend on claim 1. 

Regarding Claims 11 and 20, the limitations in the claims are similar to those found in claim 1 and the reasons for allowance are therefore the same.  Claims 12-19 and 21 are allowed because they depend on claim 1.  

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 8, 2021